Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT AGREEMENT

TO

 

Re:   

Amended and Restated Letter of Credit and Cash Draw Agreement

Dated as of June 24, 2011

of UTi Worldwide Inc.

  

December 23, 2013

To Nedbank Limited, acting through its London Branch,

in its capacity as the Lender

and Issuing Bank

This Fourth Amendment Agreement to the Amended and Restated Letter of Credit and
Cash Draw Agreement (this “Fourth Amendment”) is dated as of December 23, 2013
and is entered into by and among UTi Worldwide Inc., an international business
company incorporated under the laws of the British Virgin Islands with IBC
No. 141257 (the “Company”), each of the Subsidiary Guarantors party hereto and
Nedbank Limited, acting through its London Branch, in its capacity as the Lender
and Issuing Bank (the “Issuing Bank”) and is made with reference to that certain
Amended and Restated Letter of Credit and Cash Draw Agreement, dated as of
June 24, 2011, by and among the Company, each of the Subsidiary Guarantors party
thereto and the Issuing Bank (as amended pursuant to that certain First
Amendment dated as of June 5, 2013, that certain Second Amendment dated as of
September 5, 2013 and that certain Third Amendment dated as of December 5, 2013)
the “Existing Amended and Restated Letter of Credit and Cash Draw Agreement”).
The Existing Amended and Restated Letter of Credit and Cash Draw Agreement, as
amended by this Fourth Amendment, is referred to as the “Amended and Restated
Letter of Credit and Cash Draw Agreement.”

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of certain provisions of
the Existing Amended and Restated Letter of Credit and Cash Draw Agreement as
hereinafter provided.

Upon the Issuing Bank’s acceptance hereof in the manner hereinafter provided and
upon satisfaction of all conditions to the effectiveness hereof, this Fourth
Amendment shall constitute a contract between the Company, the Subsidiary
Guarantors and the Issuing Bank, amending the Existing Amended and Restated
Letter of Credit and Cash Draw Agreement, but only in the respects hereinafter
set forth and only after the conditions set forth in Section 2 have been
satisfied:

SECTION 1. AMENDMENTS TO EXISTING AMENDED AND RESTATED LETTER OF CREDIT AND CASH
DRAW AGREEMENT.



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

Section 1.1. The first paragraph of Section 1.1 of the Existing Amended and
Restated Letter of Credit and Cash Draw Agreement is hereby amended effective as
of the date hereof by adding the following sentence as the last sentence of such
paragraph:

If at any time the aggregate amount of all Letters of Credit outstanding exceeds
the Maximum Draw Amount, the Company shall ensure that sufficient Credit Support
pursuant to Section 3.5 is made in order to prevent the aggregate amount of all
Letters of Credit outstanding from exceeding the Maximum Draw Amount.

Section 1.2. Clause (a) of Section 2.5 of the Existing Amended and Restated
Letter of Credit and Cash Draw Agreement is hereby amended effective as of the
date hereof to read in its entirety as follows:

(a) The Company shall immediately repay, or as the case may be pay, all amounts
drawn and outstanding under the Cash Draw Facility, together with all accrued
interest, costs and any other amounts due under this Agreement, (x) on the date
that is the last Business Day of the Availability Period and (y) upon demand by
the Lender at any time that an Event of Default has occurred and is continuing.
If at any time the amounts drawn and outstanding under the Cash Draw Facility
exceed the Cash Draw Facility Commitment, then the Borrower shall immediately
repay such amounts, together will all accrued interest, costs and any other
amounts due under this Agreement, so that the amounts drawn and outstanding
under the Cash Draw Facility are no greater than the Cash Draw Facility
Commitment. The Company hereby authorizes the Lender to charge the Current
Account in order to cause timely payment to be made to the Lender of all
principal, interest, fees and expenses due hereunder with respect to the Cash
Draw Facility in the event that the Company fails to make a payment hereunder
with respect to the Cash Draw Facility.

Section 1.3. The first sentence of Section 3.10 of the Existing Amended and
Restated Letter of Credit and Cash Draw Agreement is hereby amended effective as
of the date hereof to read in its entirety as follows:

The Company (a) may not request an increase to the existing LC Commitment during
the period prior to and including March 15, 2014 and (b) may elect to request,
by written notice to the Issuing Bank, on no more than four occasions in any
twelve-month period, an increase to the existing LC Commitment (any such
increase, the “New LC Commitments”) by an amount not in excess of $20,000,000 in
the aggregate for the period after March 15, 2014 and prior to the Maturity
Date.

 

2



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

Section 1.4. The following definitions set forth in Schedule B to the Existing
Amended and Restated Letter of Credit and Cash Draw Agreement are hereby amended
and restated by substituting the following therefor:

“Cash Draw Facility Commitment” means U.S.$85,000,000 committed overdraft
facility for the period prior to and including March 15, 2014 and
U.S.$55,000,000 committed overdraft facility for the period after March 15,
2014, in each case to the extent not cancelled, reduced or transferred by it
under this Agreement.

“Maximum Draw Amount” means U.S.$15,000,000 for the period prior to and
including March 15, 2014 and U.S.$25,000,000 for the period after March 15,
2014.

SECTION 2. CONDITIONS PRECEDENT.

This Fourth Amendment shall not become effective until, and shall become
effective on, the business day when each of the following conditions shall have
been satisfied:

(a) The Issuing Bank shall have received this Fourth Amendment, duly executed by
each Obligor.

(b) The Issuing Bank shall have consented to this Fourth Amendment as evidenced
by its execution hereof.

(c) The representations and warranties of the Obligors set forth in Section 3
hereof shall be true and correct in all material respects as of the date of the
execution and delivery of this Fourth Amendment.

(d) Any consents or approvals from any holder or holders of any outstanding
security of any Obligor or any Subsidiary and any amendments of agreements
pursuant to which any securities may have been issued which shall be necessary
to permit the consummation of the transactions contemplated hereby shall have
been obtained and all such consents or amendments shall be reasonably
satisfactory in form and substance to the Issuing Bank and its special counsel.

(e) The Issuing Bank shall have received a non-refundable amendment fee of
$10,000.00 which shall be fully earned when paid.

(f) The Obligors shall have paid the fees and disbursements of the Issuing
Bank’s special counsel, Milbank, Tweed, Hadley & McCloy, LLP, incurred in
connection with the negotiation, preparation, execution and delivery of this
Fourth Amendment and the transactions contemplated hereby, which fees and
disbursements are reflected in the statement of such special counsel delivered
to the Company at the time of the execution and delivery of this Fourth
Amendment.

 

3



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

(g) All corporate and other proceedings in connection with the transactions
contemplated by this Fourth Amendment, including, without limitation,
resolutions authorizing the amendments contemplated by this Fourth Amendment
certified by the Company, and all documents and instruments incident to such
transactions shall be satisfactory to the Issuing Bank and its special counsel,
and the Issuing Bank and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Issuing Bank or its special counsel may reasonably request.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

Each Obligor, jointly and severally, hereby represents and warrants that as of
the date hereof and as of the date of execution and delivery of this Fourth
Amendment:

(a) Each Obligor is duly organized and validly existing under the laws of its
jurisdiction of organization.

(b) This Fourth Amendment and the transactions contemplated hereby are within
the corporate powers of each Obligor, have been duly authorized by all necessary
corporate action on the part of each Obligor and this Fourth Amendment has been
duly executed and delivered by each Obligor and constitutes legal, valid and
binding obligations of each Obligor enforceable in accordance with its terms.

(c) Each Obligor represents and warrants that there are no Defaults or Events of
Default under the Existing Amended and Restated Letter of Credit and Cash Draw
Agreement immediately before giving effect to this Fourth Amendment nor under
the Amended and Restated Letter of Credit and Cash Draw Agreement, immediately
after giving effect to this Fourth Amendment.

(d) The execution, delivery and performance of this Fourth Amendment by each
Obligor does not and will not result in a violation of or default under (A) the
articles of association or bylaws of any Obligor, (B) any material agreement to
which any Obligor is a party or by which it is bound or to which any Obligor or
any of their properties is subject, (C) any material order, writ, injunction or
decree binding on any Obligor, or (D) any statute, regulation, rule or other law
applicable to any Obligor in any material respect.

(e) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Fourth Amendment and all of which the
Company agrees to timely file) is required in connection with the execution and
delivery of this Fourth Amendment or the consummation of the transactions
contemplated thereby.

 

4



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

(f) No Obligor has paid or agreed to pay any fees or other consideration, or
given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby, other than the fees set
forth in this Fourth Amendment and the payment of legal fees of counsel to the
Issuing Bank under this Fourth Amendment.

(g) Each Subsidiary of the Company which is a borrower or guarantor under the
Global Credit Facilities as of the date hereof is a Subsidiary Guarantor
hereunder.

SECTION 4. MISCELLANEOUS.

Section 4.1. Except as amended herein, all terms and provisions of the Existing
Amended and Restated Letter of Credit and Cash Draw Agreement and the Subsidiary
Guarantee Agreement and related agreements and instruments are hereby ratified,
confirmed and approved in all respects.

Section 4.2. Any and all notices, requests, certificates and other instruments
may refer to the “Amended and Restated Letter of Credit and Cash Draw Agreement”
without making specific reference to the Fourth Amendment, but nevertheless all
such references shall be deemed to include the Fourth Amendment unless the
context shall otherwise require.

Section 4.3. This Fourth Amendment and all covenants herein contained shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereunder.

Section 4.4. This Fourth Amendment shall be governed by and construed in
accordance with New York law excluding choice-of-law principles of the law of
such State that would require the application of the laws of a jurisdiction
other than such State.

Section 4.5. The capitalized terms used in this Fourth Amendment shall have the
respective meanings specified in the Amended and Restated Letter of Credit and
Cash Draw Agreement unless otherwise herein defined, or the context hereof shall
otherwise require.

 

5



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

The execution hereof by the Issuing Bank shall constitute a contract among the
Obligors and the Issuing Bank for the uses and purposes hereinabove set forth.
This Fourth Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

UTi Worldwide Inc. By    /s/ Lance D’Amico   Duly Authorized Signatory (acting
pursuant to, and in accordance with, an empowering resolution of the Board of
Directors of UTi Worldwide Inc.)

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

 

UTI (AUST) PTY LIMITED

UTI BELGIUM N.V.

UTI LOGISTICS N.V.

UTI NETWORKS LIMITED

UTI, CANADA, INC.

UTI CANADA CONTRACT LOGISTICS INC.

UTI DEUTSCHLAND GMBH

UTI (HK) LIMITED

UTI GLOBAL SERVICES B.V.

UTI NEDERLAND B.V.

UTI TECHNOLOGY SERVICES PTE. LTD.

UTI WORLDWIDE (SINGAPORE) PTE LTD

SERVICIOS LOGISTICOS INTEGRADOS SLI SA

UTI IBERIA S.A.

UTI WORLDWIDE (UK) LIMITED

UTI INVENTORY MANAGEMENT SOLUTIONS INC.

CONCENTREK, INC.

INTRANSIT, INC.

MARKET TRANSPORT, LTD.

SAMMONS TRANSPORTATION, INC.

UTI, UNITED STATES, INC.

UTI INTEGRATED LOGISTICS, LLC

KABUSHIKI KAISHA UTI

By    /s/ Lance D’Amico   Authorized Signatory

 

GODDARD COMPANY LIMITED

PYRAMID FREIGHT (PROPRIETARY) LIMITED

UTI INTERNATIONAL INC.

By    /s/ Lance D’Amico   Duly Authorized Signatory (acting pursuant to, and in
accordance with, an empowering resolution of the Board of Directors of UTi
Worldwide Inc.)

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

UTi Worldwide Inc.    Fourth Amendment Agreement

 

This foregoing Fourth Amendment is hereby accepted and agreed to as of the date
aforesaid.

 

NEDBANK LIMITED, acting through its London

Branch, as Lender and Issuing Bank

By    /s/ Harold James Rolstone  

Head of Corporate Banking

Nedbank Limited, London Branch

By   /s/ Adrian Stephen Robert Hickman  

Head of Compliance

Nedbank Limited, London Branch

 

[Signature Page to Fourth Amendment]